DETAILED ACTION
Response to Amendment
The Examiner acknowledges Applicant’s submission on 11/23/20 including amendments to claims 1, 5, 7-16 and 20.  Claims 1-20 are rejected for being obvious over the prior arts disclosed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2006/0135197 A1 (Jin), U.S. Publication No. 2010/0169364 A1 (Hardt) and U.S. Publication No. 2010/0299615 A1 (Miluzzo).
	Referring to claim 1, Jin discloses a computer-implemented communication method, comprising providing for display by an operating system on a computing device of a user, a social interaction hub that includes a collection of records (Figure 1, page 1, paragraph 10), wherein the collection of records includes: an identifier of each contact of the user;  and an indicia collection that identifies a plurality of communication types, that are registered to each contact and by which each contact can engage in an oral or textual communication with the user at a future time, wherein the plurality of communication types includes at least one additional mode of communication for a first contact than for a second contact (reference number 410B, 
	Jin and Hardt do not disclose a first set of communication modes via which the first contact is presently available to be contacted by the user and a second set of communication modes via which the first contact is not presently available to be contacted by the first user.  Miluzzo discloses a first set of communication modes via which the first contact is presently available to engage in an oral or a textual communication with the user and a second set of communication modes via which the first contact is not presently available to engage in an oral or a textual communication with the user (page 9, paragraph 108, page 2, paragraph 24).  Miluzzo discloses engaging in a textual communication with the user.  Miluzzo discloses that the 
	Referring to claims 2, 10 and 17, Jin and Hardt discloses that the subject description record includes a portion of a text message, text accompanying a photo posted on a photo sharing website, or a portion from a posting on a social network (Hardt, page 2, paragraph 31, Figure 2, page 5, paragraph 58).
	Referring to claims 3, 11 and 18, Jin discloses that the collection of records comprise selectable icons that each display an image selected by a corresponding contact (Figure 5A, page 1, paragraph 2).  Jin discloses an image of a corresponding contact identified by name.  Hardt also provides an image of the user as shown on a social networking page (Figure 1, page 5, paragraph 57).
	Referring to claims 4, 12 and 19, Jin discloses that the category indicium further includes identification of whether a past social interaction event associated with the user and each contact was an incoming event or an outgoing event (reference number 400, Figure 4, page 1, paragraph 9).
	Referring to claims 5, 13 and 20, Jin discloses providing for display the selectable control for each of the plurality of communication modes comprises providing for display a selectable icon for each of the plurality of communication modes in a control bar (Figure 5A, page 5, paragraph 46).  The lower part of the provided window is interpreted as the control bar.
	Referring to claim 6, Jin, Hardt and Miluzzo disclose that the control bar is displayed adjacent to the selected one of the identifier (Jin, Figure 5A, Hardt, Figure 2, page 5, paragraph 58).
	Referring to claims 7 and 14, Jin and Hardt disclose further comprising providing, for display, a text box into which the user can place text for a message to the first contact (Hardt, Figure 7, page 6, paragraph 63).
	Referring to claims 8 and 15, Jin and Hardt disclose further comprising, authenticating the user with a social networking service (Hardt, Figure 7, page 5, paragraph 58).  Hardt discloses determining the user’s connections with the contact in social networking applications which includes an authentication of the user.  
	Referring to claim 9, Jin discloses a non-transitory computer-readable medium having stored thereon instructions that when executed, perform actions comprising: providing, for display on a computing device of a user, a social interaction hub that includes a collection of records (Figure 1, page 2, paragraph 27), wherein the collection of records includes:  Response Page 3 of 9Application No. 15/677,448 Atty. Docket No. LE-0823 -01 -US-CON2an indicia collection that identifies a plurality of communication modes that are registered to each contact and by which each contact can engage in an oral or textual communication with the user at a future time, wherein the plurality of communication modes includes at least one additional mode of communication for a first contact than for a second contact (reference number 410B, Figure 4 and page 2, paragraph 26);  receiving a user selection of the identifier of the first contact; identifying the plurality of communication modes that are registered to the first contact and by which the first contact can engage in an oral or a textual communication with the user at a future time (page 2, paragraph 26).  Jin discloses identifying, from among the plurality of communication types that are registered to first contact and by which the first contact can engage in an oral or a textual communication with the user, one or more communication types via which the first contact is presently available for interaction to engage in an oral or a textual communication the user (page 2, paragraph 26).  Jin first identifies the plurality of communication types that are registered, and displays them to the user for selection, wherein these communication types provided for selection makes them presently available for interaction.  The mobile terminal unit of Jin determines the communications registered to a first contact that can engage in an oral or a textual communication with the user at a future time.  Jin discloses providing, for display a selectable control for each of the plurality of communication modes that are registered to the first contact and by which the first contact can engage in an oral or a textual communication with the user, an identification of the one or more communication types via which the first contact is presently available for interaction (page 2, paragraph 26) and a peek of a recent communication associated with the first contact via a corresponding mode of communication (Figure 5A).  The identification of the communication types that are presently available for interaction is the displaying of these communications upon determination for user selection.  Jin discloses a user contact being selected (page 5, paragraph 52) and Figure 5A discloses how there are a plurality of communication modes by which the first contact is available.  Figures 5 also provides a peek or quick view of a previous mode of communication.  Jin discloses receiving data indicating a selection of the selectable control for the corresponding mode of communication (Figure 5A).  Jin discloses varying communication types but does not clearly disclose different modes of communication with each contact.  Hardt discloses identifying different modes of communication with each contact, some that have a previous relationship with the user (Figures 4, 3, page 5, paragraph 58).  Hardt identifies the user’s relationship with a contact through different communication methods including social networks, email etc.  Hardt discloses subject description record including content from a previous interaction between the user and the first contact (page 2, paragraph 31).  The contents of the previous interaction is accessible to the user of Hardt, the previous interaction being between the user and a first contact.  It would have been obvious to one skilled in the art at the time of the invention to learn from Hardt identifying different modes of communication with each contact.  Jin discloses that each of the communication types are distinct from the other and represents a distinct communication means.  This provides suggestion for Jin to learn from Hardt to use different communication modes.
	Jin and Hardt do not disclose a first set of communication modes via which the first contact is presently available to be contacted by the user and a second set of communication modes via which the first contact is not presently available to be contacted by the first user.  Miluzzo discloses a first set of communication modes via which the first contact is presently available to engage in an oral or a textual communication with the user and a second set of communication modes via which the first contact is not presently available to engage in an oral or a textual communication with the first user (page 9, paragraph 108, page 2, paragraph 24).  Miluzzo discloses an identification of the first set of communication modes (page 9, paragraph 108, 410, Figure 4).  Miluzzo describes a set of at least one communication mode which allows a user such as Homer Simpson to contact his buddy Patty including determining vicinity, sound, places visited.  The access to a contact’s information directed to this data allows a user to contact and have access to their buddy.  Furthermore, a link is disabled, wherein this link would have allowed the user Homer Simpson to contact his buddy Patty to peek into Patty’s cell phone.  It would have been obvious to one of ordinary skill in the art to learn from Miluzzo a first set of communication modes via which the first contact is presently available to be contacted by the user and a second set of communication modes via which the first contact is not presently available to be contacted by the first user.  Hardt also discloses a first set of social networks through which connection and communication are enabled and ones in which a connection with social networks are not made therefore not enabling communication through communication modes (page 5, paragraph 58).  In Hardt, the communication modes include a connection through a social network, email, RSS feeds.  Miluzzzo discloses an analogous art in which determines status data of a user of a social networking application for communication.  Miluzzo discloses a known technique for providing or not providing communication modes for a contact which would improve similar the communication systems of Jin and Hardt.  This provides motivation for Jin and Hardt to learn from Miluzzo.
	Referring to claim 16, Jin discloses a computing device comprising at least one processor and a non-transitory computer-readable storage medium coupled to the at least one processor, wherein the non-transitory computer-readable storage medium stores programming instructions for execution by the at least processor and the programming instructions instruct the at least one processor to (Figure 2, page 2, paragraph 29):  provide, for display, a social interaction hub that includes a collection of records, wherein the collection of records includes: an identifier of each contact of the user (Figure 1, page 2, paragraph 27); an indicia collection that identifies a plurality of communication modes that are registered to each contact and by which each contact can engage in an oral or textual communication with the user at a future time, wherein the plurality of communication modes includes at least one additional mode of communication for a first contact than for a second contact (reference number 410B, Figure 4 and page 2, paragraph 26); receive a user selection of the identifier of the first contact; identify the plurality of communication modes that are registered to the first contact and by which the first contact can engage in an oral or a textual communication with the user at a future time (page 2, paragraph 26).  Jin discloses identifying, from among the plurality of communication types that are registered to first contact and by which the first contact can engage in an oral or a textual communication with the user, one or more communication types via which the first contact is presently available to engage in an oral or a textual communication with the user (page 2, paragraph 26).  Jin first identifies the plurality of communication types that are registered, and displays them to the user for selection, wherein these communication types provided for selection makes them presently available for interaction.  The mobile terminal unit of Jin determines the communications registered to a first contact, determines the communications through the first contact can be contacted in the future and presents them as presently available for selection by the user.  Jin discloses provide for display a selectable control for each of the plurality of communication modes that are registered to the first contact and by which the first contact can engage in an oral or a textual communication with the user, an identification of the one or more communication types via which the first contact is presently available for interaction (page 2, paragraph 26) and a peek of a recent communication associated with the first contact via a corresponding mode of communication (Figure 5A).  The identification of the communication types that are presently available for interaction is the displaying of these communications upon determination for user selection.  Jin discloses a user contact being selected (page 5, paragraph 52) and Figure 5A discloses how there are a plurality of communication modes by which the first contact is available.  Figures 5 also provides a peek or quick view of a previous mode of communication.  Jin discloses receiving data indicating a selection of the selectable control for the corresponding mode of communication (Figure 5A).  Jin discloses varying communication types but does not clearly disclose different modes of communication with each contact.  Hardt discloses identifying different modes of communication with each contact, some that have a previous relationship with the user (Figures 4, 3, page 5, paragraph 58).  Hardt identifies the user’s relationship with a contact through different communication methods including social networks, email etc.  Hardt discloses subject description record including content from a previous interaction between the user and the first contact (page 2, paragraph 31).  The contents of the previous interaction is accessible to the user of Hardt, the previous interaction being between the user and a first contact.  It would have been obvious to one skilled in the art at the time of the invention to learn from Hardt identifying different modes of communication with each contact.  Jin discloses that each of the communication types are distinct from the other and represents a distinct communication means.  This provides suggestion for Jin to learn from Hardt to use different communication modes.
	Jin and Hardt do not disclose a first set of communication modes via which the first contact is presently available to be contacted by the user and a second set of communication modes via which the first contact is not presently available to be contacted by the first user.  Miluzzo discloses a first set of communication modes via which the first contact is presently available to engage in an oral or a textual communication with the user and a second set of communication modes via which the first contact is not presently available to engage in an oral or a textual communication with the user (page 9, paragraph 108, page 2, paragraph 24).  Miluzzo discloses an identification of the first set of communication modes (page 9, paragraph 108, 410, Figure 4).  Miluzzo describes a set of at least one communication mode which allows a user such as Homer Simpson to contact his buddy Patty including determining vicinity, sound, places visited.  The access to a contact’s information directed to this data allows a user to contact and have access to their buddy.  Furthermore, a link is disabled, wherein this link would have allowed the user Homer Simpson to contact his buddy Patty to peek into Patty’s cell phone.  It would have been obvious to one of ordinary skill in the art to learn from Miluzzo a first set of communication modes via which the first contact is presently available to be contacted by the user and a second set of communication modes via which the first contact is not presently available to be contacted by the first user.  Hardt also discloses a first set of social networks through which connection and communication are enabled and ones in which a connection with social networks are not made therefore not enabling communication through communication modes (page 5, paragraph 58).  In Hardt, the communication modes include a connection through a social network, email, RSS feeds.  Miluzzzo discloses an analogous art in which determines status data of a user of a social networking application for communication.  Miluzzo discloses a known technique for providing or not providing communication modes for a contact which would improve similar the communication systems of Jin and Hardt.  This provides motivation for Jin and Hardt to learn from Miluzzo.
            Response to Arguments
Applicant's arguments filed 11/23/20 have been fully considered but they are not persuasive. 
Applicant discloses that Miluzzo does not teach “identifying, from among the plurality of 
communication modes that are registered to the first contact and by which the first contact can engage in an oral or a textual communication with the user, a first set of communication modes via which the first contact is presently available to engage in an oral or a textual communication with the user and a second set of communication modes via which the first contact is not presently available to engage in an oral or a textual communication with the user”.   Figure 4 provides different communication modes in its “My Buddies” list which includes Facebook friends including textual communications and Skype interactions which include oral communications.  The contacts on that list indicate the communication modes associated with their respective social network platforms.  A first contact (Patty) is available through Facebook but not available through Skype.  Paragraphs 24-26 (page 3) disclose that the applications include instant messaging, social networks etc.  “My Buddies” list provides indications of actions and presence associated with the user’s contacts which allows the user to determine the communication modes through which the contact is available to communicate, including talking in a coffee shop or through Facebook.  Miluzzo describes a system in which a user determines a first contact’s optimal way to be contacted (page 1, paragraph 2).  The presence sensors determine the communication modes through which the first contact can be contacted as described in Figure 4 and page 9, paragraphs 106-108.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Responses to this action should be submitted as per the options cited below: The United States Patent and Trademark Office requires most patent related correspondence to be:  a) faxed to the Central Fax number (571-273-8300) b) hand carried or delivered to the Customer Service Window (located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), c) mailed to the mailing address set forth in 37 CFR 1.1 (e.g., P.O. Box 1450, Alexandria, VA 22313-1450), or d) transmitted to the Office using the Office's Electronic Filing System.  
Any inquiry concerning this communication or earlier communications for the examiner should be directed to Namitha Pillai whose telephone number is (408) 918-7556.  The examiner can normally be reached from 10:00 AM – 6:30 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.  
	All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Namitha Pillai
Primary Patent Examiner
Art Unit 2143
March 9, 2021
/NAMITHA PILLAI/Primary Examiner, Art Unit 2143